



COURT OF APPEAL FOR ONTARIO

CITATION: Pinsky v. Smiley, 2015 ONCA 52

DATE: 20150127

DOCKET: M44440 (C59290)

Weiler, Watt and Epstein JJ.A.

BETWEEN

Andrey Pinsky

Plaintiff (Appellant/Responding Party)

and

Scott D. Smiley and the Concept Law Group, P.A.

Defendants (Respondents/Moving Parties)

DOCKET: M44508 (C59290)

BETWEEN

Andrey Pinsky

Plaintiff
    (Appellant/

Moving Party by way of cross-motion)

and

Scott D. Smiley and the Concept Law Group, P.A.

Defendants
    (Respondents/

Responding parties by way cross-motion)

May Cheng, for the moving
    parties, responding parties by way of cross-motion

Andrey Pinsky, acting in
    person

Heard and
    released orally: January 22, 2015

ENDORSEMENT

[1]

This is a motion to quash Mr. Pinskys appeal as being interlocutory.
    Mr. Pinsky, a lawyer representing himself, concedes that the decision on a
    motion to remove counsel is interlocutory. He submits, however, that the motion
    judges refusal to grant him an adjournment to examine a third party is a final
    one and that as a result this court has jurisdiction. The appellant was seeking
    an adjournment to examine witnesses for whom solicitor client privilege is
    presently claimed. In the circumstances, the request for an adjournment was
    intertwined with the refusal to remove Faskens as solicitors of record, and
    it, too, was not a final order as it flowed from the refusal to remove Faskens
    and was an attempt to circumvent it. Accordingly, the motion to quash is
    granted. The cross-motion is dismissed.

[2]

This decision is without prejudice to Mr. Pinskys right to apply for an
    extension of time in which to seek leave to appeal to the Divisional Court and
    if granted to appeal to the Divisional Court.

[3]

Costs are fixed in the amount of $2500 all inclusive payable forthwith.

K.M. Weiler J.A.

David Watt J.A.

Gloria Epstein J.A.


